ACCEPTED
                                                                                                       03-14-00355-CV
                                                                                                             12072730
                                                                                            THIRD COURT OF APPEALS
                                                    98 SAN JACINTO BLVD.      ABU DHABI     HOUSTON    AUSTIN, TEXAS
                                                    SUITE 1500                AUSTIN        LONDON 8/9/2016 2:27:50 PM
                                                    AUSTIN, TEXAS             BEIJING       MOSCOW JEFFREY D. KYLE
                                                    78701-4078                BRUSSELS      NEW YORK            CLERK
                                                                              DALLAS        PALO ALTO
                                                    TEL +1 512.322.2500       DUBAI         RIYADH
                                                    FAX +1 512.322.2501       HONG KONG     WASHINGTON
                                                    BakerBotts.com
                                                                                   FILED IN
                                                                           3rd COURT OF APPEALS
VIA CM/ECF                                                                     AUSTIN, TEXAS
                                                                           8/9/2016 2:27:50 PM
August 9, 2016                                                               JEFFREY      D. KYLE
                                                                               Carlos R. Romo
                                                                                    Clerk
                                                                               512.322.2579
                                                                              FAX 512.322.3605
Jeffrey D. Kyle, Clerk                                                        carlos.romo@bakerbotts.com
Third Court of Appeals
209 W. 14th Street
Austin, Texas 78701

         Re:    Joanne Stone v. Texas Workforce Commission and Louisiana Department of
                Revenue; No. 03-14-00355-CV, in the Third Court of Appeals of Texas

Dear Mr. Kyle:

       Pursuant to your correspondence dated August 4, 2016, counsel for Appellant Joanne
Stone will appear for oral argument in the referenced case on September 14, 2016 at 9:00 a.m.

         Please do not hesitate to contact me if you have any questions.

                                              Sincerely,




                                              Carlos R. Romo

CR/edr